Case: 13-50415      Document: 00512671713         Page: 1    Date Filed: 06/20/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 13-50415
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                          June 20, 2014
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

JOSE LUIS GARCIA-LIMON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:12-CR-564-1


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Jose Luis Garcia-Limon (Garcia) appeals the sentence imposed following
his guilty plea conviction for illegal reentry, in violation of 8 U.S.C. § 1326. He
contends that the 60-month sentence, which represented an upward variance
from the applicable guidelines range, was substantively unreasonable, urging
that the district court did not appropriately account for his mitigation evidence,
impermissibly gave significant weight to his prior conviction for intoxication


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50415    Document: 00512671713     Page: 2   Date Filed: 06/20/2014


                                 No. 13-50415

manslaughter, and relied on an improper factor, specifically, the personal
history and characteristics of the police officer killed as a result of his prior
offense, as outlined in a letter submitted to the court from the Chief of the San
Antonio Police Department (SAPD). Garcia thus asserts that the district court
committed a clear error of judgment in balancing the sentencing factors.
      We need not decide whether Garcia properly preserved these arguments
because they fail even under the more lenient abuse-of-discretion standard.
See United States v. Becerril-Pena, 714 F.3d 347, 349 n.4 (5th Cir. 2013). The
record confirms that the district court considered Garcia’s mitigation
arguments, and the district court was permitted to consider his criminal
history, including his intoxication manslaughter conviction, as well as the fact
that he committed the instant offense within a year of completing the resulting
10-year sentence, in fashioning an appropriate sentence in the instant case. 18
U.S.C. § 3553(a).
      Contrary to Garcia’s argument, the record does not show that the court
relied on the letter submitted by the SAPD Chief when imposing sentence.
Moreover, even if it is assumed that the district court took the letter into
consideration, Garcia provides no authority for the proposition that such
consideration was improper. See § 3553(a).
      The district court considered the relevant facts and determined that an
upward variance was warranted; the district court has the discretion to assess
the importance of the various factors at sentencing, and we will not reweigh
those factors or reexamine their relative import. See United States v. McElwee,
646 F.3d 328, 344-45 (5th Cir. 2011); Gall v. United States, 552 U.S. 38, 51
(2007).   Garcia’s disagreement with the district court’s assessment of the
factors does not show that his sentence was substantively unreasonable. See
United States v. Gutierrez, 635 F.3d 148, 154 (5th Cir. 2001).



                                       2
Case: 13-50415   Document: 00512671713   Page: 3   Date Filed: 06/20/2014


                          No. 13-50415

 Accordingly, the judgment of the district court is AFFIRMED.




                                3